Order, Supreme Court, New York County (Elliott Wilk, J.), entered on or about February 1, 2000, which granted plaintiffs’ motion to vacate the dismissal of their action and to restore it to the trial calendar, unanimously affirmed, without costs.
The court properly exercised its discretion in granting plaintiffs’ motion to restore since their papers establish that they have a meritorious cause of action; that they did not intend to deliberately abandon the case; that the conduct of their attorneys constituted a reasonable excuse for their delay in moving to restore; and that defendants have not been prejudiced (see, Palermo v Lord & Taylor, 287 AD2d 258). Concur — Sullivan, P. J., Nardelli, Ellerin, Rubin and Friedman, JJ.